Citation Nr: 1741591	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1986 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed right ear hearing loss is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ear hearing loss is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that high frequency sensorineural hearing loss is an organic disease of the nervous system.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury suffered while he was in military service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for right ear loss, which he claims is due to in-service noise exposure. 

As an initial matter, and as will be discussed further herein, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of right ear hearing loss for VA purposes as evidenced by a March 2016 VA examination. See 38 C.F.R. § 3.385. The Board also finds that the Veteran had in-service exposure to noise as a result of his military duties.  In fact, he has previously been awarded service-connected for left ear hearing loss due to such exposure. Thus, the Veteran's claim for service connection for right ear hearing loss turns upon whether his currently diagnosed right ear hearing loss is related to his in-service noise exposure. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in January 1987, audiometric evaluation showed that pure tone thresholds, in decibels, at that time were as follows:


HERTZ
500
1000
2000
3000
4000
Right 
5
15
-5
5
10

Upon separation from service in May 1995, audiometric evaluation showed that pure tone thresholds, in decibels, at that time were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
5
10
-5
5
25

While these hearing tests did not reveal a right ear hearing loss disability for VA purposes, it is not required that a hearing loss disability be demonstrated at the time of discharge, and in this regard, the threshold readings document some decrease in the Veteran's hearing acuity from the beginning of his military career to his separation from service.   

In April 2012, the Veteran was afforded a VA audiological examination in connection with his claim. At such time, he did not have right ear hearing loss for VA purposes; however, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to his in-service noise exposure while in military service. In this regard, the examiner explained that it was known loud noise exposure could damage hair cells in cochlea and that those hair cells would die earlier, which could have a long term effect on hearing. The examiner also noted that the Veteran had some loud noise exposure from basic training and his duty in service; thus, it was at least as likely as not that his hearing loss was related to his in-service noise exposure. Based on such opinion, the Veteran was awarded service connection for left ear hearing loss as he had a current diagnosis for such disorder at the time of the examination.

The Veteran was afforded another VA audiological examination in July 2012, but he still did not have a current disability of right ear hearing loss for VA purposes. Thereafter, in March 2016, the Veteran underwent another VA audiological examination in connection with his claim for an initial compensable rating for left ear hearing loss. At such time, the Veteran had a diagnosis of right ear hearing loss for VA purposes as his word recognition testing revealed speech recognition ability of 92 percent in the right ear. However, such examiner did not provide an opinion on whether the Veteran's right ear hearing loss was related to his military service, to include his in-service noise exposure. Rather, the examiner provided an opinion on whether the Veteran's left ear hearing loss was related to his military service, a disability for which service connection has already been established.   

Nonetheless, the Board finds that the July 2012 VA opinion establishes the nexus element. Specifically, while the Veteran did not have a diagnosis of right ear hearing loss for VA purposes, such examiner found that the Veteran's current hearing loss was at least as likely as not related to his in-service noise exposure as it was known that loud noise exposure could damage hair cells in cochlea, which could result in hearing loss. Thus, resolving all doubt in the Veteran's favor, the Board finds that his current right ear hearing loss is related to his active duty service. Therefore, service connection for right ear hearing loss is warranted.  


ORDER

Service connection for right ear hearing loss is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks an initial compensable rating for his service-connected left ear hearing loss as he contends such disability is more severe than is contemplated by the currently assigned rating.

In this regard, the Board notes that VA regulations governing the evaluation of hearing loss provides that left and right ear hearing loss are rated together. As the Board has granted service connection for right ear hearing loss herein, a remand is necessary in order for the AOJ to implement the award and readjudicate the Veteran's claim for an initial compensable rating for his now service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

After implementing the award of service connection for right ear hearing loss and conducting any other necessary development, readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss based on the entirety of the evidence. If such claim remains denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


